OFFICE   OF   THE   ATTORNEY      GENERAL   OF TEXAS
                        AV.STlN
Con. S.L. Gciet,VJXY9, 1939, Z'e6e2

          Inxzmch as the county jtivg of Van
Zait$ County is un a salary you ~1‘43 res~actfully
odvisad that ail fass collected   by him, Lnalud-
in(:the fees >rovIGed by article 3926, supra,
should be de,msited la the Offiaer*s   Salary Fund.

         The airuntyjudge would rrotbe entitled
to ratah any foe Collected by hl~~end there in no
         provided c-3 the re88 or oozmlssion8
exco~t.lGn
oollected   by vlrtw      .of     nrtlcleSQe6. The aalary
oftha County jws~i8               in ua4I of all othar fess,
oadaidau      or   aompenaatlcn       whlah ho wou;$ogT-
wioe be authoriradto retain ii oampsnu
far,basirirathsrthaa byaalary. Sao se&ion S
of axtia3.0
          SQXSa.
          Trustbg tbst the aboTe aatitiaotarily
answoxa ycmx lnquj.xy,
                     w.6r6